Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 01/18/2022, are acknowledged. 
Previous 112(b) is overcome. However, amendment introduces a 112(a) issue.
Claims 4-6, 8, 21 and 22 are pending; claims 1-3, 7 and 9-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 21 and 22 disclose: “said absorbent layer comprises paper, paperboard, polymer, and thin wood”. However, there is no disclosure in the specification of an embodiment that includes an absorbent layer comprising all of the following materials: paper, paperboard, polymer, and thin wood. For this reason the claims fail to comply with the written description requirement. This limitation should read: said absorbent layer comprises paper, paperboard, polymer, or thin wood. Therefore, Examiner will interpret it as such. 
	Claims 4-6 and 8 are rejected for depending on claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher et al (U.S. 2011/0180621) in view of Nelson et al (U.S. 2010/0065582).
Regarding claim 21, Gruenbacher teaches a liquid air freshener or device to deliver ingredients from a liquid into a vapor state (device 100/400 is used to evaporate volatile liquid, see paragraphs 0002 and 0007), comprising: 
a thermoformed container (104/400, disclosed as thermoformed in paragraph 0027. Note: embodiments 100 and 400 share all disclosed features with the exception of the rupture element, as disclosed in Par 0010and 0013), said thermoformed container having a base (414) integrally formed at its bottom (as seen in Fig 4), said base provided for holding a volume of fragrance material comprising liquid air freshener therein (reservoir 110/410 hold volatile substance, as disclosed in paragraph 0026; as disclosed in paragraph 0023, the substance is an air freshener), a seal layer (420) secured to the container and arranged above the disposed fragrance material (as seen in Fig 4), and a window ply (140) provided upon the top of the container (as seen in Fig 2); 
a sharp protrusion (430) operatively associated with the container and when forced against the seal layer, piercing the same, to allow for exposure of the liquid fragrance material or ingredients to the absorbent layer to infuse it with the liquid fragrance material or ingredients that provide for its dissemination through the window ply to the surrounding atmosphere (as disclosed in Par 0043 and seen in Fig 4); 
said sharp protrusion is integrally formed in the base of the container (as seen in Fig 4), and when the container base and its said sharp protrusion is forced upwardly (protrusion 430 points upward, therefore it is forced upwardly to rupture the seal layer), through an upward 
said container is formed having a series of levels that provide said base, for adherence of the seal layer at one level, said thermoformed container at its upper level having an upper flange (shown below), and said window ply applied to the upper level of the formed container (as seen in Fig 4, the container has a number of levels defined by two flanges that extend from the container; wherein one level secures the seal layer and the other seals the window ply, as claimed), and said seal layer (420) connecting at a level of the thermoformed container below the said upper flange to which the window ply is connected (as seen in Fig 4, the seal layer 420 is below the upper flange of the window ply, as claimed); and 
said window ply having a series of perforations, splits, openings, shaped openings, in order to regulate the dissemination of the fragrance material or other ingredients from the container during usage (window ply 140 is disclosed as a breathable membrane; therefore it has a series of perforations).
However, Gruenbacher does not teach the device wherein an absorbent layer provided above the seal layer, which when exposed to the fragrance material, is infused with the same for dissemination of its scent or ingredients; wherein said absorbent layer comprising paper, paperboard, polymer, or thin wood; and said absorbent layer having a recess provided upon its bottom surface to accommodate the entrance of said sharp protrusion to assure piercing of the seal layer to allow entrance of the liquid fragrance to the absorbent layer during its usage.
Nelson teaches a dispensing package comprising an absorbent layer (112) provided above a seal layer (defined by 108, as seen in Fig 3B, the absorbent layer 112 is above a seal layer 108), which when exposed to the fragrance material, is infused with the same for dissemination of its scent or ingredients (as disclosed in Par 0058); wherein said absorbent layer comprises paper, paperboard, polymer, or thin wood (Par 0058 discloses the absorbent layer 112 as made out of foam, foam is made out of polymers); and said absorbent layer having a recess (116) provided upon its bottom surface (as seen in Fig 3B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Nelson to provide an absorbent layer with a recess in order to provide controlled application of the contents of the dispensing package via the recess (as disclosed in Par 0058 of Nelson). In combination, Gruenbacher and Nelson teach the absorbent later accommodating the entrance of said sharp protrusion, since the layer would be placed above the seal layer of Gruenbacher, this would place the recess above the sharp protrusion which would assure piercing of the seal layer to allow entrance of the liquid fragrance to the absorbent layer during its usage. 
Note: All reference in parenthesis cited hereafter are referencing Gruenbacher, unless otherwise stated. 
Regarding claim 6, Gruenbacher and Nelson teach the liquid air freshener of claim 21, wherein the sharp protrusion comprises more than one sharp protrusion (as disclosed in Par 0040, the device may include two spaced apart piercing elements, i.e. sharp protrusions), and said sharp protrusions extending one of upwardly and downwardly, for separate piercing of the one of upwardly and downwardly, therefore, the prior art only needs to disclose one or the other, not both. Nonetheless, Gruenbacher teaches two embodiments wherein one has a downward protrusion 332, fig 3; and the other has an upward protrusion 430, fig 4; in combination with Nelson, both embodiments allow for the release of fragrance material into the absorbent layer, as claimed).  
Regarding claim 8, Gruenbacher and Nelson teach the liquid air freshener of claim 21, and including a tab integrally formed with the container flange and provided for suspension of the air freshener during usage (tab, as shown below, is defined by outside edge of the part that defines the upper flange; the tab is used to rests the container on device 200 in order to suspend the air freshener during usage, as seen in Fig 8).  

    PNG
    media_image1.png
    308
    776
    media_image1.png
    Greyscale

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher et al (U.S. 2011/0180621) in view of Nelson et al (U.S. 2010/0065582); further in view of Von Phillip et al (U.S. 4,526,320).
Regarding claim 4, Gruenbacher and Nelson teach the liquid air freshener of claim 21. However, they do not teach said absorbent layer comprises paper.  

An absorbent layer made out of foam was known in the art, as evidenced by Gruenbacher and Nelson, while an absorbent layer made out of paper was known in the art as evidence by Von Philip. One of ordinary skill in the art could have substituted the foam absorbent layer with the paper absorbent layer by known methods. The results of using both elements would have yield predictable results, as both work equally well at absorbing a liquid substance and diffusing it to its surroundings. Thus, it would have been obvious to one of ordinary skill in art to replace foam with paper.   
Regarding claim 5, Gruenbacher, Nelson and Von Phillip teach the liquid air freshener of claim 4. However, they do not explicitly teach said paper absorbent layer being non-woven.
However, Von Phillip does teach a cellulose absorbent layer.  Applicant has not disclosed that having a non-woven layer solves any stated problem or is for any particular purpose. In fact, Applicant discloses that the absorbent layer can be any type of material that can absorb the fragrance material. Moreover, it appears that the absorbent layer of Von Phillips, and the applicant’s invention, would perform equally well. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art such that the absorbent layer is non-woven because such a modification would have been considered a mere design consideration which fails to patentably distinguish over prior art.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher et al (U.S. 2011/0180621) in view of Von Phillip et al (U.S. 4,526,320).
Regarding claim 22, Gruenbacher teaches a liquid air freshener or device to deliver ingredients from a liquid into a vapor state (device 100/400 is used to evaporate volatile liquid, see paragraphs 0002 and 0007), comprising: 
a thermoformed container, formed of a polymer, (104/300, disclosed as thermoformed in paragraph 0027. Note: embodiments 100 and 400 share all disclosed features with the exception of the rupture element, as disclosed in Par 0010 and 0012; further Par 0027 discloses the container being made out of plastic, i.e. a polymer), said thermoformed container having a base (114) integrally formed at its bottom (as seen in Figs 1 and 3) and said base provided for holding a volume of fragrance material comprising liquid air freshener therein (reservoir 110 hold volatile substance, as disclosed in paragraph 0026; as disclosed in paragraph 0023, the substance is an air freshener), a seal layer (320) secured to the container and arranged above the disposed fragrance material (as seen in Fig 3), and a window ply (140) provided upon the top of the container (Fig 1); 
a sharp protrusion (332) operatively associated with the container and its various layers, and when forced against the seal layer, piercing the same, to allow for exposure of the liquid fragrance material or ingredients to the absorbent layer to infuse it with the liquid fragrance material or ingredients that provide for its dissemination through the window ply to the surrounding atmosphere (as disclosed in Par 0042 and seen in Fig 3); 
a layer (330) has said sharp protrusion extending downwardly (as seen in Fig 3), and when the layer is forced downwardly, piercing the sealed layer, to allow for the migration of the 
said container is formed having a series of levels that provide for said base, for adherence of the seal layer at one level, said thermoformed container at its upper level having an upper flange (as shown below), and said window ply applied to the upper level of the formed container (as seen in Fig 3, the container has a number of levels defined by two flanges that extend from the container; wherein one level secures the seal layer and the other seals the window ply, as claimed), and said seal layer (320) connecting at a level of the thermoformed container below said upper flange to which the window ply is connected (as seen in Fig 3, the seal layer 320 is below the upper flange of the window ply, as claimed); and 
said window ply having a series of perforations, splits, openings, or shaped openings, in order to regulate the dissemination of the fragrance material or other ingredients from the container during usage (window ply 140 is disclosed as a breathable membrane; therefore it has a series of perforations).
However, Gruenbacher does not teach the device including an absorbent layer provided above the seal layer, which when exposed to the fragrance material, is infused with the same for dissemination of scent or ingredients; wherein said absorbent layer may comprise paper, paperboard, polymer, and thin wood.  
Von Phillip teaches an apparatus for vaporizing fumes that includes an absorbent layer (35) provided above a seal layer (10; when each individual cartridge 4 sits upright, the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Von Phillip to provide an absorbent layer adjacent to the seal layer in order to absorb active agents emerging from the reservoir and hold them such that the substances can gradually be released to the atmosphere (see col 6, lines 21-39 of Von Phillip). In combination with Von Philip, the layer 330 of Gruenbacher, which includes protrusion 332, becomes an absorbent layer with the downward sharp protrusion 332 being integrally formed, as claimed.  

    PNG
    media_image2.png
    320
    723
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to independent claim 21 and its dependent claims 4-6 and 8 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 1/18/2022 have resulted in the new grounds of rejection found above.
Regarding independent claim 22, the same grounds of rejection still reads on the claim. Examiner notes that Applicant did not actually provide arguments against claim 22 rejection in the reply of 1/18/2022. Nonetheless, Examiner asserts that the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752